Citation Nr: 1412755	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance benefits in the amount of $5,157.89.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to August 2004 and from March 2005 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of the Atlanta, Georgia, Atlanta Education Center, which denied a request for waiver of the recovery of an education overpayment in the amount of $5,157.89 in VA education benefits under the Selected Reserve Education Assistance Program of 10 U.S.C., Chapter 1606.

The Veteran requested and was scheduled for a hearing in November 2011 but later cancelled his request.  The hearing request has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to address the question of entitlement to a total or partial waiver of the Veteran's indebtedness, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of indebtedness, and specifically with respect to whether undue hardship would result.  The most recent financial status report (FSR) filed by the Veteran was in June 2010.  As the last FSR was filed almost four years ago, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit his employment history since June 2010.  If he is not currently employed, he is asked to indicate whether he has tried to obtain gainful employment and the years since 2010 that he has filed a federal income tax return.  

2.  Ask the Veteran to submit an updated Financial Status Report (VA Form 5655), showing current monthly income and monthly expenses. 

3.  Obtain an accounting on the current status of the recovery of the debt to include the amount withheld each month and the current balance of the indebtedness. 

4.  Then, readjudicate the appeal, taking into consideration any additional financial data from the Veteran.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


